Citation Nr: 0333954	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-20 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for thrombocytosis, 
currently diagnosed as leukemia.

2.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 until her 
retirement in December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in January 2000, the RO denied the 
veteran's claim for service connection for carpal tunnel 
syndrome on the basis that it was not well grounded.  
Following the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
in March 2000 and the veteran's testimony at a hearing at the 
RO in June 2000, a hearing officer found that the claim was 
well grounded, but again denied service connection for carpal 
tunnel syndrome.  By rating action dated in September 2000, 
the RO denied service connection for thrombocytosis.


REMAND

The veteran asserts that service connection is warranted for 
thrombocytosis, currently diagnosed as leukemia, and for 
carpal tunnel syndrome.  In a statement dated in May 2000, a 
service department physician indicated that the veteran had 
recently had a bone marrow biopsy by a private physician and 
that the findings were consistent with essential 
thrombocytosis.  He stated that the veteran had a long 
history of working around chemicals and paint thinners in 
service, and that she worked in the engine shop from 1986 to 
1988 and on the flight line in 1988 and 1989.  He concluded 
that there was a significant likelihood that the toxic 
exposure was related to her current bone marrow disorder.  
The same service department physician, in July 2000, related 
that he had reviewed the veteran's medical records and noted 
that she had electromyogram-proven carpal tunnel syndrome in 
1988.  He opined that there was a nexus between the veteran's 
in-service medical problems and her current disability, and 
noted that she had performed keyboard entry duties on the 
computer in service.  

Although some service personnel records are of record, it 
does not appear that the veteran's entire service personnel 
file has been associated with her VA claims folder.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the Board observes that the veteran was sent 
some information concerning the VCAA in a letter dated in 
April 2002.  (The Board notes that the VCAA was not 
specifically mentioned in the letter.)  However, this notice 
did not comply with the duties to notify and assist the 
veteran as set forth in the law.  The letter specifically 
addressed only the issue of entitlement to service connection 
for thrombocytosis and stated that the veteran should submit 
any information she had to the VA by June 10, 2002.  In 
addition, the Board notes that the provisions of 38 C.F.R. 
§ 3.159 in effect at that time were set forth in the 
statement of the case issued in December 2001.  The veteran 
has not been furnished information concerning the current 
duties of the VA to provide assistance to claimants. 

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the veteran's 
complete service personnel file and have 
it associated with her claims folder.  

2.  The RO should afford the veteran VA 
hematology and neurological examinations 
to determine the etiology of her carpal 
tunnel syndrome and thrombocytosis, 
currently diagnosed as leukemia.  The 
neurologist should be asked to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
carpal tunnel syndrome is related to 
symptoms she experienced in service.  The 
hematologist should provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
thrombocytosis, currently diagnosed as 
leukemia, is related to service, to 
include any exposure she had in service 
to toxic chemicals.  Each examiner should 
address whether the veteran's duties in 
service contributed to her current 
disabilities.  The rationale for any 
opinion expressed should be set forth.  
Each examiner should review the claims 
folder in conjunction with the 
examination.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

4.  Thereafter, the RO should 
readjudicate the issues on appeal, if any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and her 
representative, and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




